Citation Nr: 0210111	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-19 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
umbilical hernia.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to residuals of an umbilical 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1976 to December 1976.  This matter comes before 
the Board on appeal from an April 1998 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA, which declined to reopen a claim of 
service connection for residuals of an umbilical hernia and 
denied service connection for depression.  A hearing was held 
before a hearing officer at the RO in August 1999.


FINDINGS OF FACT

1.  An unappealed May 1996 RO rating decision declined to 
reopen a claim of service connection for an umbilical hernia.

2.  Evidence received since the May 1996 rating decision was 
not previously of record, but does not bear directly and 
substantially on the question of whether the veteran's 
umbilical hernia residuals are related to military service.

3.  The veteran's claim of service connection for a 
psychiatric disability is based on a theory that such 
disability is due to his residuals of an umbilical hernia.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1996 rating decision is 
not new and material, and the claim of service connection for 
residuals of an umbilical hernia may not be reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  The claim of service connection for depression as 
secondary to residuals of an umbilical hernia lacks legal 
merit.  38 U.S.C.A. § 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  The expanded VCAA notification duties are 
applicable to claims to reopen final decisions.  Quatruccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

Although the veteran has never been specifically notified of 
the provisions of the VCAA in relation to this claim, the 
Board finds that there has been substantial compliance with 
the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
service medical records, VA examination reports, VA treatment 
records, and extensive private treatment records.  The 
veteran has been notified of the applicable laws and 
regulations.  The rating decision, statement of the case, and 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefits sought, and 
what evidence VA has obtained.  The veteran was specifically 
notified of the provisions of the VCAA in April 2002 
correspondence relating to another claim.  Where, as here, 
there has been substantial compliance with the VCAA, a remand 
for further review in light of the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board addressing the claim based on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal that on July 1976 examination 
for enlistment, an umbilical hernia was noted, but was not 
considered disabling.  The veteran began complaining of 
abdominal pain and vomiting after exercise in the early fall 
of 1976, and surgical correction of his hernia was performed 
in October 1976.  Treatment records indicate a full post-
surgery recovery.  In November 1976, the commander of the 
veteran's training company requested a medical opinion after 
the veteran complained he could not complete the training 
program.  The examiner was specifically asked about the 
hernia operation.  The doctor opined that the veteran would 
require time to recover from a back injury suffered in a car 
accident, and it was possible that he would never fully 
recover.  No limitations were ascribed to residuals of the 
umbilical hernia repair, and prospects for a medical 
discharge were considered "nil.".

At the time of the most recent, May 1996, prior denial of 
service connection for an umbilical hernia, the evidence of 
record included private treatment records from November 1991 
to November 1995.  These records detail treatment of, and 
surgery for, closed head injury and chronic gastroesophageal 
reflux symptoms.  A large sliding hiatal hernia was 
discovered in May 1993, and an antireflux procedure and 
hernia repair were performed in January 1994.  Surgery to 
correct an incisional hernia was done in November 1995.  
While a history of umbilical hernia repair was noted by a 
surgeon in January 1994, no record relates the umbilical 
hernia to any of the later conditions or states that the 
umbilical hernia was aggravated by military service.

Since the May 1996 (the veteran was notified in June 1996) 
denial of reopening of the claim of service connection for an 
umbilical hernia, the veteran submitted reports of two 
psychological evaluations, conducted in January 1992 and May 
1993.  The examinations evaluated the veteran's level of 
impairment following his 1990 closed head injury.  The 
examiners noted "severe emotional dysfunction related to 
emotional dyscontrol and poor management of cognitive 
deficits."  The emotional and cognitive problems were 
considered directly related to the December 1990 head injury.  
The veteran had reported that he was medically discharged due 
to a hernia.  He did not complain of depression; he stressed 
difficulty with anger control.

The veteran also submitted duplicates of his service medical 
records and records of treatment for hiatal hernia and reflux 
symptoms.  In addition, he provided new records of private 
treatment from September 1996 to October 1996.  He underwent 
surgery to repair a recurrent ventral hernia in October 1996; 
this hernia was on the upper abdomen, and represented a 
second repair of the incision site of the hiatal hernia 
repair.  A consultation chart from the time of treatment also 
indicated that the veteran had previous hospitalizations for 
psychiatric problems, which were related to his December 1990 
closed head injury.

Private treatment records from the veteran's surgeon from 
January to December 1994 include progress notes of the 
original hiatal hernia repair in January 1994.  They indicate 
that the veteran recovered with little complication.  The 
veteran's current problems were not related to the old 
umbilical hernia.

VA psychiatric hospitalization records for ten different 
periods between July 1994 and August 1998 reveal notation of 
a midline abdominal scar related to ventral hernia repairs; 
in June 1998 the repair was revised again.  The treatment 
record indicates a 10 year history of recurrent ventral 
hernias.  The psychiatric diagnosis, in July 1994 and 
September 1997, was bipolar disorder, organic, depressed, 
without psychotic features.  In January 1998, major 
depression disorder was diagnosed; this diagnosis was 
repeated in February, March, June, and August 1998 
hospitalizations.  The disorder was not related to the 
veteran's hernia problems by any of his treating doctors.

VA treatment records from October 1994 to October 1999 reveal 
treatment for depression, bipolar disorder, and substance 
abuse.  The veteran reported that his depression began in 
1984 when he was laid off from work.  His history of post-
service hernia repair was noted.

Private hospitalization records from September 1997 describe 
treatment for substance abuse and depression.  The veteran 
reported several hiatal hernia repairs secondary to a 
workers' compensation claim.  He was evaluated for commitment 
and transferred to a VA medical center.

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1999.  He opined that his pre-
existing umbilical hernia was permanently aggravated by the 
physical exertion of his military training.  He felt that his 
later problems with reflux and a hiatal hernia were related 
to the umbilical hernia corrected in service.  He recalled 
doctors telling him that nausea from the umbilical hernia 
caused the hiatal hernia and esophageal reflux.  He also 
complained of pain from scarring at the site of the umbilical 
hernia repair.

Analysis

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The original denial of service connection for residuals of 
umbilical hernia repair in July 1994 was based on a finding 
that there was no evidence that the veteran's pre-existing 
umbilical hernia was permanently aggravated by his military 
service.  The last previous formal rating decision declining 
to reopen the claim was in May 1996.  Since that decision, 
the veteran has resubmitted copies of his service medical 
records and records related to repeated post-service hiatal 
and ventral hernia repairs.  These records were previously 
considered by the RO, or are cumulative of evidence already 
considered, and hence are neither new nor material.  VA and 
private hospitalization and outpatient records relate mainly 
to psychiatric treatment; where they mention the veteran's 
surgical history, they offer no opinions on the etiology of 
the more recent hernia problems or whether the pre-existing 
umbilical hernia was possibly aggravated by service.  These 
records, while not previously of record and hence new, are 
not material as they do not bear directly and substantially 
on the issue of service connection.  They do not pertain to 
the basis for the previous denial of the claim.

The sole evidence directly related to the veteran's claim of 
service connection for residuals of an umbilical hernia 
repair is the testimony of the veteran.  He opines that 
military training aggravated the pre-existing umbilical 
hernia.  However, he merely repeats contentions already 
considered by the RO.  As a layperson, his opinion on a 
relationship between his in-service hernia repair and 
subsequent problems is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's hearing 
testimony is therefore neither new or material.  Consequently 
the claim may not be reopened.

Secondary service connection may be granted if a service-
connected disability causes or aggravates the disability for 
which secondary service connection is claimed.  38 C.F.R. 
§ 3.310.  Here, the sole basis for the veteran's claim of 
service connection for a psychiatric disability is the theory 
that the current disability, depression or major depression, 
was caused by concern regarding the umbilical hernia and 
claimed secondary disorders.  It is not claimed that a 
psychiatric disability was incurred or aggravated in service.

Inasmuch as the veteran has not established service 
connection for his current hernia problems, the claim of 
service connection for a psychiatric disability secondary to 
the umbilical hernia residuals lacks legal merit.  Even if 
medical evidence established a nexus between the veteran's 
psychiatric disability and his umbilical hernia residuals, 
there would still be no basis for considering secondary 
service connection.  The Board notes as well that no medical 
provider related the veteran's mental status to his hernia 
problems.  Hence, the claim of service connection for 
depression secondary to residuals of umbilical hernia repair 
must be denied.  


ORDER

The appeal to reopen a claim of service connection for 
residuals of an umbilical hernia is denied.

Service connection for a psychiatric disability claimed as 
secondary to residuals of an umbilical hernia is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

